Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2008

Jewelcor Inc v. Karfunkel
Precedential or Non-Precedential: Precedential

Docket No. 05-2244




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Jewelcor Inc v. Karfunkel" (2008). 2008 Decisions. Paper 1348.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1348


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                             Nos. 05-2244, 05-4121 & 06-4003


                        JEWELCOR INCORPORATED;
                 JEWELCOR JEWELERS AND DISTRIBUTORS, INC.;
                    MARKETING OF JEWEL SERVICES CORP.,
                                       Appellants in No. 05-4121


                                               v.

                  MICHAEL KARFUNKEL; GEORGE KARFUNKEL;
                    M & G EQUITIES; THE SALVATION ARMY

                 MICHAEL KARFUNKEL and GEORGE KARFUNKEL,
                       individually and as partners trading as
                                  M & G Equities,
                                Appellants in No. 05-2244 & 06-4003




                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (D.C. No. 3:99-cv-1251)
                      District Judge: Honorable William J. Nealon




                            ORDER AMENDING OPINION


       It appearing that the opinion filed February 11, 2008 was incomplete inasmuch the
Clerk failed to attach the dissent, the opinion is hereby amended to include the dissent.
The opinion will be republished in its correct form and it will be transmitted to all parties.
Appellees/Cross-Appellants may file a new petition for rehearing en banc within fourteen
(14) days of the date of this order.
For the Court,

/s/ Marcia M. Waldron
Clerk

Dated:       March 13, 2008

lwc/cc:      Robert C. Nowalils, Esq.
             Geff Blake, Esq.
             George A. Reihner, Esq.